56 F.3d 65NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
NATIONAL LABOR RELATIONS BOARD Petitioner,v.FORWARD AIR, INC./LANDAIR TRANSPORT, INC. Respondent.
No. 95-5491.
United States Court of Appeals, Sixth Circuit.
May 19, 1995.

National Labor Relations Board, Nos. 9-CA-32167, 9-CA-32318.
NLRB
ORDER ENFORCED.
Before:  CONTIE, MILBURN and SILER, Circuit Judges.

JUDGMENT

1
This cause was submitted upon the application of the National Labor Relations Board (the "Board") for the enforcement of a certain order on consent issued by it against respondent, Forward Air, Inc./Landair Transport, Inc., its officers, agents, successors, and assigns, on March 29, 1995, in a proceeding before the Board numbered 9-CA-32167 and 9-CA-32318.


2
Upon consideration, it is ORDERED and ADJUDGED that the said order of the Board be and the same hereby is enforced.  The respondent, Forward Air, Inc./ Landair Transport, Inc., its officers, agents, successors, and assigns, shall abide by and perform the directions of the Board contained in said order.